Citation Nr: 1016206	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  07-25 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a heart disorder.  

2.  Entitlement to an increased evaluation in excess of 20 
percent for the service-connected type 2 diabetes mellitus.  

3.  Entitlement to an increased evaluation in excess of 10 
percent for the service-connected peripheral neuropathy of 
the right lower extremity. 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 
1970, including service in the Republic of Vietnam.   

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied an evaluation in excess of 20 percent for the 
service-connected type 2 diabetes mellitus.  

Also on appeal is a March 2009 RO rating decision that denied 
an increased evaluation in excess 10 percent for the service-
connected peripheral neuropathy of the right lower extremity.  

The March 2009 rating decision also denied the Veteran's 
claim of service connection for a heart disorder.  In July 
2009, the Veteran submitted a notice of disagreement (NOD) 
disagreeing with this aspect of the March 2009 rating 
decision.  Therefore, the matter has been placed in appellate 
status.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201.  

With further regard to the claim of service connection for a 
heart disorder, the Board points out that although the RO 
characterized the issue as entitlement to service connection 
for mitral valve prolapse with atrial fibrillation, the 
Veteran characterized his claim more broadly as a "heart 
condition."  In light of his assertions, the scope of his 
claim is found to encompass any heart disorder.  See Clemons 
v. Shinseki, 23 Vet. App. 1 (2009).  The issue has been 
recharacterized on the title page accordingly.  

On October 13, 2009, in accordance with authority provided in 
38 U.S.C. § 1116, the Secretary of Veterans Affairs announced 
his decision to establish presumptions of service connection, 
based upon exposure to herbicides within the Republic of 
Vietnam during the Vietnam era, for three new conditions:  
ischemic heart disease, Parkinson's disease, and B cell 
leukemias.  As required by 38 U.S.C. 1116, the Department of 
Veterans Affairs (VA) will issue regulations through notice 
and comment rule-making procedures to establish the new 
presumptions of service connection for those diseases.  Those 
regulations will take effect on that date that a final rule 
is published in the Federal Register.  Until that time, VA 
does not have authority to establish service connection and 
award benefits based upon the planned new presumptions.  On 
November 20, 2009, the Secretary of Veterans Affairs directed 
the Board to stay action on all claims for service connection 
that cannot be granted under current law but that potentially 
may be granted based on the planned new presumptions of 
service connection for ischemic heart disease, Parkinson's 
disease, and B cell leukemias based upon exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era.  As this appeal contains a claim of service connection 
for a heart disorder which may be affected by the new 
presumptions, the Board must stay action on that matter in 
accordance with the Secretary's stay.  Once the planned final 
regulations are published, adjudication of the stayed claim 
will be resumed.  

The Veteran was scheduled to testify at a Board hearing in 
December 2009.  Three days prior to the hearing, he submitted 
a motion to reschedule the hearing.  The Board denied the 
motion on the basis that the request was not timely received.  
Accordingly, the Veteran's request for a hearing is 
considered to have been withdrawn.  See 38 C.F.R. 
§ 20.704(c).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a careful review of the record, the Board finds that 
the Veteran's claims for an increased evaluation must be 
remanded for further action.

With regard to the claim for an increased evaluation for the 
service-connected type 2 diabetes mellitus, the Veteran's 
Social Security Administration (SSA) records must be 
obtained.  In particular, VA received a copy of an SSA 
decision granting the Veteran disability benefits.  The 
decision notifies the Veteran that he was found to be 
disabled under SSA law due to, in part, his diabetes 
mellitus.  Where there is factual notice to VA that a veteran 
is receiving disability benefits from the Social Security 
Administration (SSA), VA has the duty to acquire a copy of 
the SSA records, including the decision granting SSA 
disability benefits and the supporting medical documentation, 
if they are relevant.  SSA records are relevant if either (1) 
there is an SSA decision pertaining to a medical condition 
related to the one for which the Veteran is seeking service 
connection or (2) there are specific allegations "giv[ing] 
rise to a reasonable belief" that the SSA records may 
pertain to the claimed disability.  Baker v. West, 11 Vet. 
App. 163 (1998); Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. 
Cir. 2010).  Because the SSA decision here pertains to the 
service-connected type 2 diabetes mellitus, the SSA records 
are relevant and must be obtained.  

With regard to the claim for an increased evaluation for the 
service-connected peripheral neuropathy, the Veteran filed a 
notice of disagreement (NOD) in June 2009 disagreeing with 
the RO's March 2009 rating decision denying an evaluation in 
excess of 10 percent.  Thereafter, the RO did not issue a 
statement of the case (SOC) addressing the issue.  When a 
veteran has filed an NOD and there is no SOC on file for the 
issue(s) identified in the NOD, the Board must remand, not 
refer, the issue(s) to the RO for issuance of an SOC.  
Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 
7 Vet. App. 398 (1995); Archbold v. Brown, 9 Vet. App. 124 
(1996).   Because the Veteran here filed an NOD, but there is 
no SOC on file, a remand is required in order to comply with 
due process requirements.  See Manlincon, 12 Vet. App. at 
240- 241.  Thereafter, the RO should return the claim to the 
Board only if the Veteran perfects his appeal in a timely 
manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); 
see also In re Fee Agreement of Cox, 10 Vet. App. 361, 374 
(1997) (holding that if the claims file does not contain a 
notice of disagreement, a statement of the case, and a 
substantive appeal the Board is not required, and in fact has 
no authority, to decide the claim).  

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  However, identification of the specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with VCAA.  Hence, 
in addition to the actions requested above, the RO should 
undertake any other development and provide any further 
notification deemed warranted by VCAA prior to readjudicating 
the remanded claims.

Accordingly, the case is REMANDED for the following action:

1. The RO should send the Veteran a letter 
advising him of the information and 
evidence necessary to substantiate the 
remanded claims, as required by 
Dingess/Hartmann v. Nicholson, 19 Vet. 
App. 473 (2006) and Hart v. Mansfield, 21 
Vet. App.505 (2007).  The letter should 
also request that the Veteran provide the 
names, addresses, and approximate dates of 
treatment for all health care providers 
who may have additional records pertinent 
to the remanded claims.   

2.  After the Veteran has signed any 
necessary releases, the RO should make as 
many attempts as necessary to obtain all 
identified records not already associated 
with the claims file.  The RO should also 
obtain all of the Veteran's outstanding VA 
treatment records.  

The RO should also take appropriate steps 
to contact the SSA and attempt to obtain 
any records pertaining to the Veteran's 
award or denial of Social Security 
disability benefits, including any 
decisions and/or determinations, and all 
supporting medical documentation utilized 
in rendering the decision(s).  

All records obtained must be associated 
with the claims file.  Further, all 
attempts to procure any records must be 
documented in the claims file.  If any 
records cannot be obtained, a notation to 
that effect should be inserted in the 
claims file.  The Veteran is to be 
notified of any unsuccessful efforts in 
order to allow him the opportunity to 
obtain and submit those records for VA 
review.

3.  After completing the above requested 
development, the RO should undertake any 
further development indicated by the 
record, to include scheduling the Veteran 
for appropriate VA examinations to 
determine the current severity of the (1) 
service-connected type 2 diabetes 
mellitus, and (2) service-connected 
peripheral neuropathy of the right lower 
extremity.  

4.  The RO must then take the appropriate 
steps to issue the Veteran a statement of 
the case (SOC) addressing the issue of 
entitlement to an increased evaluation for 
the service-connected peripheral 
neuropathy of the right lower extremity.  
This issuance must include all relevant 
laws and regulations, plus a complete 
description of the Veteran's rights and 
responsibilities in perfecting an appeal 
in these matters.  Thereafter, if the 
Veteran files a timely Substantive Appeal 
on the issue, the RO should undertake any 
further indicated development.  Then the 
RO should readjudicate the claim in light 
of the entire evidentiary record and issue 
a Supplemental Statement of the Case 
(SSOC), if appropriate.   

5.  After completing all requested action, 
and any additional notification and/or 
development warranted by the record, the 
RO should readjudicate the remanded 
claims, as indicated, in light of all 
pertinent evidence and legal authority.  
If any benefit sought on appeal remains 
denied, the RO should furnish to the 
Veteran and his representative, if any, an 
appropriate Supplemental Statement of the 
Case (SSOC) that includes clear reasons 
and bases for all determinations, and 
affords them the appropriate time period 
for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


